Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/25/2020 has been entered.
 

Response to Arguments
The objection to the specification set forth in the Final Office action mailed on 5/27/2020 has been withdrawn because of the amendment filed on 9/25/2020. See the objection set forth below.
4.	Applicant’s arguments, see remarks page 7-10, filed 9/25/2020, with respect to the rejection(s) of claim(s) 1, 6-9, 12-17 under 35 U.S.C. § 102(a) (1) as being anticipated by Martin (US 2012/0299586 Al) and the rejection of claims 2-5, 10 11, 18, and 19 under 35 U.S.C. § 103 as being unpatentable over Martin have been fully considered as follows:



Applicant argues on page 7, regarding independent claim 1, that, “Applicant has clarified the term “relative” such that “the sleeve rotates relative to the shaft in which the sleeve can rotate at a different rate than the shaft or the sleeve can rotate while the shaft is rotationally fixed” Such is a common definition of the term “relative” so this amendment is made to clarify what is commonly understood as “relative.” As the Examiner agreed in the Interview, Martin does not teach or disclose this concept”.

Examiner Response:
Applicant’s arguments (stated above), have been fully considered and are persuasive. 
Martin discloses, “The sleeve member 62 is rotationally secured to the drive shaft S by any method known to those having ordinary skill in the art such as, for example, by providing adjacent portions of the sleeve member 62 and the drive shaft S with mating non-circular cross sections, or by rotational locking structures including keys/keyways, pins or fasteners, such that rotation of the drive shaft S correspondingly rotates the sleeve member 62 about the primary rotational axis Rl (Paragraph [0056])”. Therefore Martin does not disclose the new amended limitation. Therefore the rejection of claim 1 under 35 U.S.C. § 102(a) (1) as being anticipated by Martin has been withdrawn.

Applicant’s Argument:

Moreover, such a claimed concept is not merely an obvious design change. Applicant has explained the benefits of having such a varying-pitch threading. For example, Applicant directs the Examiner to paragraph [0016] and [0017] of the specification in which Applicant explains:
…………………… The variable pitch thread (e.g., narrower threads toward the periphery of the sleeve) allows the sleeve to take up less linear space - and therefore allowing the sensor to operate properly - while improving accuracy of the sensor itself. (Paragraph [0025].).”

Examiner Response:
Applicant’s arguments (stated above), have been fully considered and are persuasive. Dependent claim 2 was rejected in the Final Office Action mailed on 5/27/2020 using case law (Design choice). However applicant has explained in the remarks filed on 9/25/2020, the benefit of having varying-threading pitch. Therefore the rejection of dependent claim 2 has been withdrawn. Applicant amended claim 1 and added the limitation from dependent claim 2, therefore the rejection of claim 1 has been withdrawn and claim 1 is allowed. Therefore the dependent claims 3-7 are also allowed as being dependent on allowable claim 1. 
Independent claim 15 is rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter and the dependent claims 16-20 are rejected as being dependent on rejected claim 15. See the rejection set forth below. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 15 recites “a sleeve that rotates about the shaft as the shaft translates linearly while rotationally fixed.” The meaning of the language “a sleeve that rotates about the shaft as the shaft translates linearly while rotationally fixed” is unclear. It is not clear from the claim how the shaft translates linearly while rotationally fixed. Is the shaft translates linearly or is the shaft rotationally fixed? Clarification is required so that the scope of the claim is clear.  



Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of its dependence from claim 15.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8-9 and 12-14 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Martin et al. (Hereinafter “Martin”) in the US Patent Application Publication Number US 20120299586 A1.


Regarding claim 8, Martin teaches a linear contactless displacement sensor assembly [60] in Figure 8 (A magnetic position sensor assembly for measurement of a rotational angular Paragraph [0002] Line 3-5; a non-contact magnetic sensor structured and configured to sense a change in position of the magnet member by sensing a corresponding variation in a magnetic field generated by the magnet member during displacement along the travel path in response to the rotation of the rotating structure; Paragraph [0007] Line 16-23; FIGS. 8-15, shown therein is a magnetic position sensor assembly 60; Paragraph [0051] Line 1-2) comprising:
a shaft [S] rotatably fixed and configured to translate linearly (a rotating steering column shaft; Paragraph [0039] Line 5-6; The actuator assembly generally includes a shaft member extending generally along a primary rotational axis R and structured and configured for primary rotational movement about the primary rotational axis R in response to rotation of a rotating structure S; Paragraph [0036] Line 4-8);
a sleeve [62] (the shaft member 62 is configured as a cylindrical-shaped sleeve defining an axial passage 70 extending therethrough generally along the primary rotational axis R.sub.1, and further defining an external worm gear 72 (FIGS. 12 and 14); Paragraph [0056] Line 1-5) disposed about the shaft, linearly fixed, and coupled to the shaft such that the sleeve rotates relative to the shaft as the shaft linearly translates through the sleeve [62] (The sleeve member 62 is positioned over the drive shaft S with at least a portion of the drive shaft S located within the axial passage 70.  The sleeve member 62 is rotationally secured to the drive shaft S; Paragraph [0056] Line 1-5), wherein the sleeve includes an outer surface having a threading (the threaded shaft member is configured as a cylindrical-shaped sleeve and defining external threads or other types of thread-like structures along at least a portion of its length; Paragraph [0039] Line 10-15);
a sensor target [64] (the multi-tooth gear member 64 includes a series of gear teeth 74; Paragraph [0056] Line 1-2) moveable along a linear track and having a tooth [74] engaged with the threading such that the tooth moves linearly as the sleeve [62] rotates (The motion conversion member 64 is configured as a multi-tooth gear member interestingly engaged with the threaded worm member to convert the primary rotational movement of the shaft member 62 into secondary rotational movement of the magnet member 66 for measurement and sensing by the sensor assembly 60b; Paragraph [0053] Line 11-16); and
a sensor [68] (the sensor assembly 60b is provided as a non-contact magnetic sensor 68; Paragraph [0054] Line 1-3) configured to sense a linear location of the sensor target (The motion conversion member 64 is configured as a multi-tooth gear member interestingly engaged with the threaded worm member to convert the primary rotational movement of the shaft member 62 into secondary rotational movement of the magnet member 66 for measurement and sensing by the sensor assembly 60b; Paragraph [0053] Line 11-16).

Regarding claim 9, Martin teaches a linear contactless displacement sensor assembly, wherein 
the threading varies in thread pitch (Although the sleeve member 22 has been illustrated and described as having a single-piece cylindrical-shaped configuration, it should be understood that other configurations are also contemplated including, for example, a multi-piece sleeve configuration and/or a solid shaft configuration; Paragraph [0056] Line 21-28; the threaded shaft member is configured as a cylindrical-shaped sleeve and defining external threads or other types of thread-like structures along at least a portion of its length; Paragraph [0039] Line 10-15).


Regarding claim 12, Martin teaches a linear contactless displacement sensor assembly, wherein
the tooth is a single tooth and an only tooth that engages the threading (Figure 12 shows that the one tooth 64 is engaged with threading 72).

Regarding claim 13, Martin teaches a linear contactless displacement sensor assembly, further comprising 
an actuator [60a] configured to cause linear translation of the shaft [S] and rotational movement of the sleeve [62] (As illustrated in FIG. 8, the magnetic position sensor assembly 60 generally includes an actuator assembly 60a and a sensor assembly 60b.  In the illustrated embodiment, the actuator assembly 60a and the sensor assembly 60b are integral with one another so as to define an integrated magnetic position sensor assembly 60; Paragraph [0052] Line 1-6).

Regarding claim 14, Martin teaches a linear contactless displacement sensor assembly, 
wherein the actuator includes a planetary screw set including a plurality of planets linearly fixed and configured to rotate about threading of the shaft to cause linear movement of the shaft (The actuator assembly 60a generally includes a shaft member 62, a motion conversion member 64 engaged with the shaft member 22 and structured to convert primary rotational movement of the shaft member 62 into secondary movement different from the primary rotational movement for measurement by the sensor assembly 60b, and a magnet member 66 associated with the motion conversion member 64 to provide a magnetic field or flux for sensing by the sensor assembly 60b; Paragraph [0053] Line 1-10; the gear mount or housing Paragraph [0061] Line 1-7).


Allowable Subject Matter
Claims 1, 3-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 1, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

a sleeve rotatably coupled about the shaft and linearly fixed such that the shaft can linearly translate through the sleeve as the sleeve rotates relative to the shaft in which the sleeve can rotate at a different rate than the shaft or the sleeve can rotate while the shaft is rotationally fixed, 
wherein the sleeve includes an outer surface having a threading that varies in pitch in which the threading has a first region having a first thread pitch, and a second region with a second thread pitch that is different than the first thread pitch;

Martin et al. (US 20120299586 A1) is regarded as the closest prior art to the invention of claim 1. Martin discloses, “A magnetic position sensor assembly for measurement of a rotational  The actuator assembly 20a generally includes a shaft member 22 extending generally along a primary rotational axis R and structured and configured for primary rotational movement about the primary rotational axis R in response to rotation of a rotating structure S (Paragraph [0036] Line 4-8). The sleeve member 62 is positioned over the drive shaft S with at least a portion of the drive shaft S located within the axial passage 70.  The sleeve member 62 is rotationally secured to the drive shaft S (Paragraph [0056] Line 1-5). Although the sleeve member 22 has been illustrated and described as having a single-piece cylindrical-shaped configuration, it should be understood that other configurations are also contemplated including, for example, a multi-piece sleeve configuration and/or a solid shaft configuration (Paragraph [0056] Line 21-28). The threaded shaft member is configured as a cylindrical-shaped sleeve and defining external threads or other types of thread-like structures along at least a portion of its length (Paragraph [0039] Line 10-15)”. However Martin fails to teach a sleeve rotatably coupled about the shaft and linearly fixed such that the shaft can linearly translate through the sleeve as the sleeve rotates relative to the shaft in which the sleeve can rotate at a different rate than the shaft or the sleeve can rotate while the shaft is rotationally fixed, wherein the sleeve includes an outer surface having a threading that varies in pitch in which the threading has a first region having a first thread pitch, and a second region with a second thread pitch that is different than the first thread pitch. Therefore, the invention of Martin even if modified, does not alone or in combination with the other art of record, teach or fairly suggest, “a sleeve rotatably coupled about the shaft and linearly fixed such that the shaft can linearly translate through the sleeve as the sleeve rotates relative to the shaft in which the sleeve can rotate at a different rate than the shaft or the sleeve can rotate while the shaft is rotationally fixed, wherein the sleeve includes an outer surface having a threading that varies in pitch in which the threading has a first region having a first thread pitch, and a second region with a second thread pitch that is different than the first thread pitch” and also in combination with all other elements in claim 1 distinguish the present invention from the prior art reference. 

Claims 3-7 are allowed by virtue of their dependence from claim 1. 


Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 10:
Closest prior art of record, Martin et al. (US 20120299586 A1) does not disclose the limitation cited in claim 10 “wherein the threading has a central region having a first thread pitch, and a peripheral region having a second thread pitch less than the first thread pitch.” in combination with other limitations recited in claim 8 and 9, upon which this claim depends. Martin discloses, “A magnetic position sensor assembly for measurement of a rotational angular position of a rotating structure (Paragraph [0002] Line 3-5). A non-contact magnetic sensor  The actuator assembly 20a generally includes a shaft member 22 extending generally along a primary rotational axis R and structured and configured for primary rotational movement about the primary rotational axis R in response to rotation of a rotating structure S (Paragraph [0036] Line 4-8). The sleeve member 62 is positioned over the drive shaft S with at least a portion of the drive shaft S located within the axial passage 70.  The sleeve member 62 is rotationally secured to the drive shaft S (Paragraph [0056] Line 1-5). Although the sleeve member 22 has been illustrated and described as having a single-piece cylindrical-shaped configuration, it should be understood that other configurations are also contemplated including, for example, a multi-piece sleeve configuration and/or a solid shaft configuration (Paragraph [0056] Line 21-28). The threaded shaft member is configured as a cylindrical-shaped sleeve and defining external threads or other types of thread-like structures along at least a portion of its length (Paragraph [0039] Line 10-15)”, but does not disclose wherein the threading has a central region having a first thread pitch, and a peripheral region having a second thread pitch less than the first thread pitch ….it would not have been obvious to one of ordinary skill in the art to include the threading with a central region having a first thread pitch, and a peripheral region having a second thread pitch less than the first thread pitch as applicant has a explained the benefit of having that limitation.

Claim 11 is also objected as being dependent on objected claim 10. 

Claim 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 16-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/NASIMA MONSUR/Primary Examiner, Art Unit 2866